Citation Nr: 0110777	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  93-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a stomach disorder 
claimed as secondary to the veteran's service-connected 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1971 and from June 1980 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a stomach disorder, as secondary 
to the veteran's service-connected lumbosacral strain.  In a 
September 1995 decision, the Board reopened this claim and 
remanded the case back to the RO for further development.  
This case was also remanded back to the RO for further 
development in March 1998.  In August 2000, the Board 
remanded this case back to the RO for the scheduling of a VA 
Travel Board hearing.  This hearing was conducted in November 
2000, and the case has since been returned to the Board.


REMAND

The veteran seeks service connection for a stomach disorder 
secondary to use of medications for his service-connected 
lumbosacral strain.  He and his representative explained the 
contention in considerable detail at the recent hearing 
before the Board.  The veteran has been treated for stomach 
symptoms since May 1983 when he was diagnosed with acute 
duodenitis, and has been prescribed such non-steroidal anti-
inflammatory medications as Clinoril and Indocin.  Also, the 
veteran has a history of taking Tagamet.
	
As to the question of whether the prescribed medications 
affected the veteran's stomach, a VA doctor who examined the 
veteran in December 1995 found no relationship between such 
medications and any stomach problems (this doctor diagnosed a 
hiatal hernia).  However, in January 1998 the claims file was 
reviewed by Dominic J. Nompleggi, M.D., who was more 
equivocal in his findings.  Dr. Nompleggi noted that the non-
steroidal agents taken by the veteran could have induced his 
symptoms, but were less likely to have done so if he had 
taken a stomach medication simultaneously.  Dr. Nompleggi 
stated that "[t]he question here really is whether or not 
the appellant is still on a non-steroidal agent, if he has 
pain, and if there is objective evidence of injury to the 
stomach or duodenum."  

Subsequently, the RO obtained records from Roger A. Casma, 
M.D., dated from April 1993 to May 1995.  These records show 
treatment for peptic ulcer disease and a hiatal hernia.  Dr. 
Casma did not respond to the RO's request to provide an 
opinion as to the etiology of the veteran's current stomach 
disorder.  

In view of the foregoing evidence, the Board referred the 
veteran's case to the Veterans Heath Administration (VHA) for 
an expert medical opinion.  In an opinion received in March 
2001, a VHA physician stated that he had reviewed the claims 
file and that it was "indeed difficult to make a definite 
statement regarding a relationship of the treatment for the 
service-connected lumbosacral strain and the veteran's 
chronic abdominal signs and symptoms."  The physician 
concluded that it was likely that the veteran had chronic 
upper gastrointestinal symptoms that were related to his 
lumbosacral spine medications, but it was not clear whether 
his present symptoms were due to the previous use of the 
noted medications.  The reviewing physician indicated that 
epigastric pain and dyspepsia related to such medications 
would be expected to lessen or resolve with the 
discontinuation of the medications and that a more definitive 
determination might be possible with an endoscopy and/or an 
ultrasound with a computed tomography (CT) scan.  

Given the recent VHA opinion and the VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claim, the Board finds that further development is needed 
prior to a fair adjudication of this claim.  See The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. §§ 5103A and 5107(a)).  The Board recognizes that 
this case has been pending for several years and regrets 
further delay in its processing, but it appears from the 
March 2001 medical opinion that additional medical studies 
are necessary prior to further Board action.  The Board must 
defer to this medical recommendation.  Accordingly, this case 
is REMANDED to the RO for the following action:

1.  The RO should afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of his claimed 
stomach disorder.  This examination 
should be conducted by a specialist in 
gastrointestinal diseases, if possible, 
or a medical professional with the 
background needed to provide a competent 
opinion as to the causation of such 
diseases.  The examiner should be 
provided with the veteran's claims file, 
including a copy of this remand, for 
review in conjunction with the 
examination.  

The examination itself should include all 
radiological and diagnostic testing 
deemed necessary by the examiner with 
special attention to the recommendations 
of the March 2001 VHA opinion.  In view 
of the evidence of record and the 
findings from this examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently has a chronic 
upper gastrointestinal disability that is 
etiologically related to medication taken 
for his service-connected lumbosacral 
spine disability?  The rationale for the 
opinion would be extremely helpful to the 
Board. 

2.  The RO should the review the 
veteran's claim of entitlement to service 
connection for a stomach disorder, as 
secondary to his service-connected 
lumbosacral strain.  If in order, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication.  The Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


